                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

WHITE EAGLE PROPERTY GROUP,
LLC,

                      Plaintiff,

v.                                                         Case No: 6:19-cv-335-Orl-31DCI

AMRISC, LLC, LEXINGTON
INSURANCE COMPANY, STEADFAST
INSURANCE COMPANY, QBE
SPECIALITY INSURANCE COMPANY,
CERTAIN INTERESTED
UNDERWRITERS AT LLOYD’S
LONDON, UNITED SPECIALTY
INSURANCE COMPANY, GENERAL
SECURITY INDEMNITY COMPANY OF
ARIZONA, INDIAN HARBOR
INSURANCE COMPANY, PRINCETON
EXCESS AND SURPLUS LINES
INSURANCE COMPANY, OLD
REPUBLIC UNION INSURANCE
COMPANY and INTERNATIONAL
INSURANCE COMPANY OF
HANOVER,

                      Defendants.


                                            ORDER
       This Matter comes before the Court on the Plaintiff’s Motion to Remand (Doc. 23), the

Defendants’ Response in Opposition (Doc. 33), and the Plaintiff’s Reply (Doc. 36).

       I.     Background

       The Plaintiff filed a complaint in state court “seek[ing] coverage pursuant to a commercial

property insurance policy [‘Policy’] issued by Defendants.” Doc. 33 at 2. The Defendants removed
this action, citing subject matter jurisdiction under the Convention on the Recognition and

Enforcement of Foreign Arbitral Awards (“Convention”) as the basis for removal. Id.

       II.     Legal Standards

       A. Removal Jurisdiction

       Unlike state courts, lower federal courts are courts of limited jurisdiction: they possess only

that power authorized by the Constitution and by statute. Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994) (citations omitted). In determining whether federal jurisdiction exists,

the burden “falls on the party attempting to invoke the jurisdiction of the federal court.” Lee Mem’l

Health Sys. v. Blue Cross & Blue Shield of Fla., Inc., 248 F. Supp. 3d 1304, 1309 (M.D. Fla. 2017)

(citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936)).

       Section 1441(b) of Title 28 permits a defendant to remove any civil action “founded on a

claim or right arising under the . . . laws of the United States.” Generally speaking, such “arising

under” jurisdiction is found where the plaintiff's well-pleaded complaint raises issues of federal

law. Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).

       Removal jurisdiction “raises serious federalism concerns.” Univ. of S. Ala. v. Am. Tobacco

Co., 168 F.3d 405, 411 (11th Cir. 1999). Federal courts are thus “directed to construe removal

statutes strictly.” Id. (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941)).

The Eleventh Circuit has instructed that “all doubts about jurisdiction should be resolved in favor

of remand to state court.” Id. (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)).

       B. The Convention

       “An action or proceeding falling under the Convention shall be deemed to arise under the

laws and treaties of the United States.” 9 U.S.C. § 203. Four jurisdictional prerequisites must be met

here for purposes of the Convention:




                                                 -2-
       (1) there is an agreement in writing within the meaning of the Convention; (2) the
       agreement provides for arbitration in the territory of a signatory of the Convention;
       (3) the agreement arises out of a legal relationship, whether contractual or not, which
       is considered commercial; and (4) a party to the agreement is not an American
       citizen, or that the commercial relationship has some reasonable relation with one or
       more foreign states.


Bautista v. Star Cruises, 396 F.3d 1289, 1295 n.7 (11th Cir. 2005). Under the Convention, an

“agreement in writing” includes “an arbitral clause in a contract or an arbitration agreement, signed

by the parties or contained in an exchange of letters or telegrams.” Czarina, L.L.C. v. W.F. Poe

Syndicate, 358 F.3d 1286, 1291 (11th Cir. 2004) (quoting Convention art. II, sec. 2).

       III.    Analysis

       This case turns on whether the Policy—and its arbitration clause—should be considered a

writing between the parties under the Convention. The Plaintiff argues that, because the Policy itself

was not signed by the Plaintiff, it is not a writing by the parties for purposes of the Convention. The

Defendants argue that the Plaintiff effectively signed the writing by signing the application.

       The Defendants are correct that an insurance application and an insurance policy together

make up a contract for insurance. Under Florida law, an “insurance application becomes part of the

agreement, and along with the policy [ ] forms the contract of insurance.” Roberson v. USAA Cas.

Ins. Co., No. 5:15-cv-454, 2016 WL 5864431, at *2 (M.D. Fla. Sept. 22, 2016), report and

recommendation adopted, No. 5:15-cv-454, 2016 WL 5846763 (M.D. Fla. Oct. 6, 2016) (citing

Matthews v. Ranger Insurance Company, 281 So.2d 345 (1973).                The Plaintiff, through its

Complaint, confirms the validity and enforceability of the Policy. The insurance contract contains

an express agreement to arbitrate, which the Plaintiff cannot disavow simply because it did not sign

a document to which it was bound and that it was not required to sign. Cf. Greenberg v. Park

Indem. Ltd., No. LA-CV-1210756-JAK-AJWX, 2013 WL 12123695, at *7 (C.D. Cal. Oct. 8, 2013)




                                                 -3-
(finding that a plaintiff who seeks to enforce a contract should be estopped from repudiating its

arbitration clause).

          All the cases cited by the Plaintiff involved different facts than those at issue here. At least

one circuit court has upheld an insurance policy like this one as an “agreement in writing” under the

Convention’s definition. See Sphere Drake Ins. PLC v. Marine Towing, Inc., 16 F.3d 666, 669 (5th

Cir. 1994). In that case, Marine Towing argued that “because it did not sign the insurance contract,

the policy cannot provide the agreement in writing.” Id. The Fifth Circuit reasoned that because the

insurance contract contained an arbitral clause, a signature was not necessary like it would have

been for an arbitration agreement. 1 See id. The Eleventh Circuit has indicated that it does not agree

with the Fifth Circuit’s interpretation of the Convention’s definition of “agreement in writing.” See

Outokumpu Stainless USA, LLC v. Converteam SAS, 902 F.3d 1316, 1325 (11th Cir. 2018).

However, Outokumpu Stainless dealt with a very different set of facts than the case at hand. It

involved an entity that was not a signatory to the contract at issue; here, the Plaintiff is clearly a

party to the contract. The Fifth Circuit case is on point, logical, and persuasive. The Eleventh

Circuit’s contrary reference to that case is dicta and the Outokumpu Stainless holding is not

inconsistent with the result here. Cf. Greenberg v. Park Indem. Ltd., No. LA-CV-1210756-JAK-

AJWX, 2013 WL 12123695, at *5 (C.D. Cal. Oct. 8, 2013) (explaining that, in a case involving an

unsigned insurance policy to which the plaintiff was bound, the facts were “sufficient to meet the



          1   The Fifth Circuit outlined the Convention definition of “agreement in writing” to include
either:

          (1) an arbitral clause in a contract or
          (2) an arbitration agreement,
                  (a) signed by the parties or
                  (b) contained in an exchange of letters or telegrams.




                                                    -4-
standard under both Sphere Drake” and a Second Circuit case that interpreted the definition of

“agreement in writing” in the same way the Eleventh Circuit did).

       IV.    Conclusion

       For the foregoing reasons, the Motion to Remand (Doc. 23) is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on June 3, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                               -5-
